Citation Nr: 1526751	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disability. 

2.  Entitlement to service connection for a right leg disability, to include as secondary to left leg disability. 

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to June 1978. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from March 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the November 2014 hearing, the Veteran indicated that there were outstanding records.  He testified that he was treated overnight at Krankenhaus- Heinsberg Hospital in Germany during service.  He also stated that he was treated at Tallahassee Memorial Hospital in 1979.  On remand, all outstanding records, specifically these two identified records, must be obtained. 

The Veteran essentially contends that he was involved in a motor vehicle accident in service whereby injuring his left leg and back, and that he has had problems ever since service.  He asserts that he has a right leg disability due to his left leg disability.  He also acknowledged being in two motor vehicle accidents post-service, in 2007 and 2010. 

Service treatment records confirm that the Veteran was involved in a motor vehicle accident in 1977 sustaining head and knee injuries.  Records dated in 1977 and 1978 showed that the Veteran continued to complain of left knee pain.  The Veteran's sister and fellow service member confirm his assertions as to onset and continuity of symptoms.  

The Veteran was afforded a VA examination for his knee in November 2009.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that the Veteran's left knee chondromalacia of the patellofemoral joint was less likely than not related to left knee injury in service.  He cited to his medical experience and lack of documented sequential complaints following service for his conclusion.  
The Board finds that the November 2009 VA examination report is inadequate as the examiner failed to consider the lay evidence of record.  Additionally, the Veteran has not been afforded an examination for his claimed back and right leg disabilities.  On remand, he must be afforded an examination to determine the nature and etiology of his current claimed disabilities.

Additionally, as the Veteran asserts that his right leg disability is secondary to his left leg disability, he must be provided appropriate VCAA notification for such claims.     

In regards to the claim for TDIU, as any decision with respect to the claims for service connection may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran the appropriate VCAA notice regarding secondary service connection claims addressing his contention that his right leg disability was caused or aggravated by his left leg disability. 

2. Contact the National Personnel Records Center (NPRC), or other appropriate authority, and request that a search be conducted for all service treatment records (including copies) pertaining to the Veteran during his period of service, to specifically include hospitalization records from Krankenhaus-Heinsberg Hospital in Germany in 1977.  All appropriate avenues of development must be exhausted.  The results of such request, whether successful or unsuccessful, should be documented in the claims file.

If VA is unable to secure these records, VA must notify the Veteran and his attorney and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records, to specially include those from Tallahassee Memorial Hospital in 1979.  After securing the proper authorizations where necessary, make arrangements to obtain all outstanding records of treatment or examination.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file. 

If VA is unable to secure these records, VA must notify the Veteran and his attorney and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  

4. Obtain all relevant outstanding ongoing VA treatment records.  All attempts to locate these records must be documented in the claims folder.  

5. After obtaining any additional records, schedule the Veteran for a VA examination to determine the nature and etiology of his current leg and back disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran, his sister, and fellow service member are competent to attest to factual matters of which they have first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  

a. The examiner must provide all diagnoses of any current left leg, right leg, and/or back disabilities. 

b. The examiner should opine as to whether it is at least as likely as not that the current left leg/right leg/back disabilities is/are causally or etiologically related to service, to specifically include the in-service motor vehicle accident.  The examiner must comment on the lay statements as to the Veteran having had problems in service and ever since service.  

c. The examiner should also specifically opine as to whether it is at least as likely as not that any current right leg disability is either (1) caused by or (2) permanently aggravated by his left leg disability.

d. If the examiner determines a right leg disability is aggravated by the left leg disability, the examiner should report the baseline level of severity of the right leg disability prior to the onset of aggravation, or the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

A clear explanation for all opinions based on the specific statements and facts of record and medical principles involved is required.   

6. After completing the above actions, and any other development as needed, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have the opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




